--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
TENDER SUPPORT AGREEMENT
 
This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of July 26, 2017, is
entered into by and among MITEL US HOLDINGS, INC., a Delaware corporation
(“Parent”), SHELBY ACQUISITION CORPORATION, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and the Person set forth on
Schedule A (“Stockholder”).
 
WHEREAS, as of the date hereof, Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Common Stock”), of
SHORETEL, INC., a Delaware corporation (the “Company”), set forth opposite
Stockholder’s name on Schedule A (all such shares of Common Stock set forth on
Schedule A, together with any shares of Common Stock that are hereafter issued
to or otherwise acquired by Stockholder, or for which Stockholder otherwise
becomes the record or beneficial owner (within the meaning of Rule 13d‑3 of the
Exchange Act), prior to the termination of this Agreement being referred to
herein as the “Subject Shares;” provided that, for the avoidance of doubt, the
term “Subject Shares” shall not include any shares of Common Stock held by any
investment fund with which Stockholder may be affiliates and for which
Stockholder does not have the right to control the disposition or voting of such
shares and is not the registered or beneficial owner (within the meaning of
Rule 13d‑3 of the Exchange Act);
 
WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer to
purchase any and all of the outstanding shares of Common Stock (the “Offer”) and
for the merger of Merger Sub with and into the Company (the “Merger”) as soon as
practicable following the consummation (as defined in Section 251(h) of the
DGCL) of the Offer, with the Company surviving the Merger; and
 
WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (in Stockholder’s capacity as a holder of
the Subject Shares) has agreed to, enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
ARTICLE I
AGREEMENT TO TENDER
 
1.1.          Agreement to Tender.  Unless this Agreement shall have terminated
pursuant to Section 5.2, Stockholder shall validly tender or cause to be
tendered in the Offer all of the Subject Shares pursuant to and in accordance
with the terms of the Offer as promptly as practicable after receipt by
Stockholder of all documents or instruments required to be delivered pursuant to
the terms of the Offer.  Stockholder agrees that, once the  Subject Shares are
tendered, Stockholder will not withdraw any of the Subject Shares from the
Offer, unless and until (A) the Offer shall have been withdrawn or terminated by
Merger Sub in accordance with the terms of the Merger Agreement or (B) this
Agreement shall have terminated pursuant to Section 5.2, and in either case
Parent and Merger Sub shall cause any depositary acting on their behalf to
promptly return all tendered Subject Shares.
 

--------------------------------------------------------------------------------

1.2.          Non-Solicitation.  Unless this Agreement shall have terminated
pursuant to Section 5.2, Stockholder shall not, and shall cause its controlled
Affiliates not to, take any action (or refrain from taking any action) that
would be inconsistent with Section 5.3 of the Merger Agreement. For the
avoidance of doubt, nothing in this Article I shall restrict Stockholder or any
of its Affiliates from engaging, in coordination with the Company Board, in
discussions or negotiations regarding a Takeover Proposal with any Person, or
other activities in connection therewith, solely to the extent to which the
Company is permitted to engage (and is engaging) in such discussions,
negotiations or other activities with such Person pursuant to Section 5.3 of the
Merger Agreement.
ARTICLE II
VOTING AGREEMENT
 
2.1.          Voting of Subject Shares.  Unless this Agreement shall have
terminated pursuant to Section 5.2, at every meeting of the holders of Common
Stock (the “Company Stockholders”), however called, and at every adjournment or
postponement thereof, Stockholder shall, or shall cause the holder of record on
any applicable record date to, be present (in person or by proxy) and to vote
the Subject Shares (to the extent not purchased in the Offer) (a) in favor of
(i) adoption of the Merger Agreement, (ii) approval of any proposal to adjourn
or postpone the meeting to a later date, if there are not sufficient votes for
the adoption of the Merger Agreement on the date on which such meeting is held
or (iii) any other matter considered at any such meeting of the Company
Stockholders which the Company Board has (A) determined is necessary for the
consummation of the Merger, (B) disclosed such determination in the
Schedule 14D-9 or other written materials distributed to all Company
Stockholders and (C) recommended that the Company Stockholders adopt; and
(b) against (i) any amendment to the Company’s certificate of incorporation or
bylaws or any other proposal which would in any material respect impede,
interfere with or prevent the consummation of the Offer or the Merger, (ii) any
Takeover Proposal or (iii) any action, proposal, transaction or agreement that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Stockholder
under this Agreement.
 
2.2.          No Inconsistent Arrangements.  Except as provided hereunder or
under the Merger Agreement, unless this Agreement shall have terminated pursuant
to Section 5.2, Stockholder shall not, directly or indirectly, (a) create or
permit to exist any Lien on any of the Subject Shares, other than restrictions
imposed by applicable Law or pursuant to this Agreement or any risk of
forfeiture with respect to any shares of Common Stock granted to Stockholder
under an employee benefit plan of the Company, (b) transfer, sell, assign, gift,
hedge, pledge or otherwise dispose of (collectively, “Transfer”), or enter into
any contract with respect to any Transfer of the Subject Shares or any interest
therein, (c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a tender,
support, voting or similar agreement or arrangement with respect to the Subject
Shares or (e) tender the Subject Shares to any tender offer other than the Offer
or (f) otherwise take any action with respect to any of the Subject Shares that
would restrict, limit or interfere in any material respect with the performance
of any of Stockholder’s obligations under this Agreement.  Notwithstanding the
foregoing, Stockholder may make Transfers of Subject Shares (i) by will, (ii) by
operation of Law, (iii) for estate planning purposes, (iv) for charitable
purposes or as charitable gifts or donations or (v) to any of its Affiliates, in
which case the Subject Shares shall continue to be bound by this Agreement and
provided that each transferee agrees in writing to be bound by the terms and
conditions of this Agreement.
 
2

--------------------------------------------------------------------------------

2.3.          No Exercise of Appraisal Rights.  Stockholder hereby agrees not to
exercise any appraisal rights in respect of the Subject Shares that may arise
with respect to the Merger (under Section 262 of the DGCL or otherwise).
 
2.4.          Documentation and Information.  Until the Agreement shall have
terminated in accordance with Section 5.2, Stockholder shall permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and in any press release or other disclosure document in
connection with the Offer or the Merger and any transactions contemplated by the
Merger Agreement, a copy of this Agreement, Stockholder’s identity and ownership
of the Subject Shares and the nature of Stockholder’s commitments and
obligations under this Agreement.
 
2.5.          Stop Transfer Order; Legends.  Stockholder hereby agrees that it
will not request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Shares, unless such
Transfer is made in compliance with this Agreement.  In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does, authorize
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of such shares).  The parties
hereto agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement pursuant to
Section 5.2.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
 
Stockholder represents and warrants to Parent and Merger Sub that:
 
3.1.          Organization.  If Stockholder is not an individual, Stockholder is
duly organized, validly existing and in good standing (with respect to
jurisdictions which recognize such concept) under the Laws of its respective
jurisdiction of organization.
 
3.2.          Authorization.  If Stockholder is not an individual, Stockholder
has all necessary corporate power and authority to execute and deliver this
Agreement,  to perform its obligations  hereunder and to consummate the
transactions contemplated hereby.  If Stockholder is an individual, Stockholder
has full legal capacity, right and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.
 
3

--------------------------------------------------------------------------------

3.3.          Binding Agreement.  This Agreement has been duly executed and
delivered by Stockholder, and assuming the due authorization, execution and
delivery hereof by Parent and Merger Sub, constitutes a legal, valid and binding
agreement of Stockholder, enforceable against Stockholder in accordance with its
terms, subject to any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws of general applicability affecting
creditors’ rights generally and general principles of equity, whether considered
in a proceeding at law or in equity (the “Enforceability Exceptions”).
 
3.4.          Non-Contravention.  The execution and delivery of this Agreement
by Stockholder, the performance by Stockholder of its obligations hereunder and
the consummation by Stockholder of the transactions contemplated hereby will
not: (a) assuming that all Governmental Authorizations described in the Merger
Agreement have been obtained or made prior to the Offer Acceptance Time or
Effective Time, as applicable, contravene or conflict with, or result in any
violation or breach of, any Law or Order applicable to Stockholder or any of the
Subject Shares; or (b) except as set forth in the Merger Agreement or for
compliance with the applicable requirements of the Securities Act and the rules
and regulations promulgated thereunder, require any authorization, consent,
Order, permit, approval or other authorization of, or filing with or
notification to any Governmental Authority or assuming that all Governmental
Authorizations described in the Merger Agreement have been obtained or made
prior to the Offer Acceptance Time or Effective Time, as applicable, result in
any violation or breach of, or constitute any default (with or without notice or
lapse of time, or both) under any Contract to which Stockholder is bound, or
result in the creation of any Lien on any of the Subject Shares, or give rise to
a right of termination, cancellation or acceleration of any obligation or a loss
of a benefit under, or require that any Consent be obtained with respect to or
adversely modify, any Contract to which Stockholder is bound; or (c) if
Stockholder is not an individual, violate any provision of Stockholder’s
organizational documents, except, in each case, for matters that, individually
or in the aggregate, would not reasonably be expected to prevent or materially
delay or materially impair the consummation by Stockholder of the transactions
contemplated by this Agreement.
 
3.5.          Ownership of Subject Shares; Total Shares.  Stockholder is the
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
the Subject Shares and has good title to the Subject Shares free and clear of
any Lien (including any restriction on the right to vote or otherwise transfer
the Subject Shares), except as (a) provided hereunder, (b) pursuant to any
applicable restrictions on transfer under the Securities Act and (c) subject to
any risk of forfeiture with respect to any shares of Common Stock granted to
Stockholder under an employee benefit plan of the Company.  The Subject Shares
listed on Schedule A opposite Stockholder’s name constitute all of the shares of
Common Stock owned by Stockholder as of the date hereof (and, for the sake of
clarity, does not include unexercised Company Options or the Common Stock
underlying Company Options).  Except pursuant to this Agreement, no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of the Subject Shares. If Stockholder is an individual and married (or the
equivalent thereof under applicable Law), Stockholder has delivered to Parent
and Merger Sub a Spousal Consent in the form attached hereto as Exhibit A, duly
executed by such Stockholder’s spouse.
 
4

--------------------------------------------------------------------------------

3.6.          Voting Power.  Stockholder has full voting power, with respect to
the Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Shares.  None of the Subject Shares are subject to
any proxy, voting trust or other agreement or arrangement with respect to the
voting of the Subject Shares, except to the extent consistent with this
Agreement.
 
3.7.          Reliance.  Stockholder has had the opportunity to review the
Merger Agreement and this Agreement with counsel of Stockholder’s own choosing. 
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.
 
3.8.          Absence of Litigation.  With respect to Stockholder, as of the
date hereof, there are no Legal Actions pending or, to the knowledge of
Stockholder, threatened against Stockholder or any of the Subject Shares, as
applicable, in each case that would reasonably be expected to materially
prevent, delay or impair the ability of Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.  Stockholder is
not subject to any Order of, settlement agreement or other similar written
agreement by any Governmental Authority under which Stockholder has any
outstanding legal obligations that would reasonably be expected to materially
prevent, delay or impair the ability of Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Each of Parent and Merger Sub represents and warrants to Stockholder that:
 
4.1.          Organization; Authorization.  Each of Parent and Merger Sub is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware.  The consummation of the transactions
contemplated hereby are within Parent’s and Merger Sub’s respective corporate
powers.  Each of Parent and Merger Sub has all necessary corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Parent and Merger Sub and,
assuming due authorization, execution and delivery hereof by Stockholder,
constitutes a legal, valid and binding agreement of each of Parent and Merger
Sub, enforceable against each of them in accordance with its terms, subject to
the Enforceability Exceptions.
 
4.2.          Non-Contravention.  The execution and delivery of this Agreement
by each of Parent and Merger Sub, the performance by each of Parent and Merger
Sub of its obligations hereunder and the consummation by each of Parent and
Merger Sub of the transactions contemplated hereby will not: (a) assuming that
all Governmental Authorizations described in the Merger Agreement have been
obtained or made prior to the Offer Acceptance Time or Effective Time, as
applicable, contravene or conflict with, or result in any violation or breach
of, any Law or Order applicable to Parent or Merger Sub or by which any assets
or properties of Parent or Merger Sub are bound; (b) except as set forth in the
Merger Agreement, require any authorization, consent, Order, permit, approval or
other authorization of, or filing with or notification to any Governmental
Authority or assuming that all Governmental Authorizations described in the
Merger Agreement have been obtained or made prior to the Offer Acceptance Time
or Effective Time, as applicable, result in any violation or breach of, or
constitute any default (with or without notice or lapse of time, or both) under
any Contract to which Parent or Merger Sub is bound, or result in the creation
of any Lien under any assets or properties of Parent or Merger Sub, or give rise
to a right of termination, cancellation or acceleration of any obligation or a
loss of a benefit under, or require that any Consent be obtained with respect to
or adversely modify, any Contract to which Parent or Merger Sub is bound, except
where such violation, breach, conflict, default, right of termination or
cancellation, acceleration, loss of benefit, or failure to obtain such Consent
would not, individually or in the aggregate, reasonably be expected to have a
Parent Material Adverse Effect; or (c) violate any provision of Parent’s or
Merger Sub’s respective organizational documents, except for matters that,
individually or in the aggregate, would not reasonably be expected to prevent or
materially delay or materially impair the consummation by Parent or Merger Sub
of the transactions contemplated by this Agreement.
 
5

--------------------------------------------------------------------------------

ARTICLE V
MISCELLANEOUS
 
5.1.          Notices.  All notices, consents, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given (a) on the date of delivery if delivered personally or sent via
electronic mail, (b) on the first (1st) Business Day following the date of
dispatch if sent by a nationally recognized overnight courier (providing proof
of delivery) or (c) on the third (3rd) Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid, in each case to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):  (a) if to
Parent or Merger Sub, in accordance with the provisions of the Merger Agreement,
and (b) if to Stockholder, to Stockholder’s address, facsimile number or email
address set forth on a signature page hereto, or to such other address,
facsimile number or email address as Stockholder may hereafter specify in
writing to Parent and Merger Sub by like notice made pursuant to this Section
5.1.
 
5.2.          Termination.  This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the earliest of (a) the
mutual written agreement of Parent and Stockholder, (b) the termination of the
Merger Agreement in accordance with its terms, (c) the Effective Time, (d) the
date of any amendment to the Offer or the Merger Agreement that results in a
reduction to the Offer Price or a change in the form of consideration payable to
Company Stockholders in the Offer and (e) the withdrawal or termination of the
Offer by Merger Sub or the expiration of the Offer without acceptance for
payment of the Subject Shares.  Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 5.2 shall relieve
any party from liability for any fraud or willful and material breach of this
Agreement prior to termination hereof, and (y)  the provisions of this Article V
(other than Section 5.11) shall survive any termination of this Agreement.  The
representations and warranties herein shall not survive the termination of this
Agreement.
 
6

--------------------------------------------------------------------------------

5.3.          Amendments and Waivers.  Any provision of this Agreement may be
amended, supplemented or waived if, and only if, such amendment, supplement or
waiver is in writing and signed, in the case of an amendment or supplement, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.  Notwithstanding the foregoing, no failure
or delay by any party to this Agreement in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
5.4.          Binding Effect; Benefit; Assignment.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
permitted successors and assigns. No party to this Agreement may assign or
delegate, by operation of Law or otherwise, all or any portion of its rights or
Liabilities under this Agreement without the prior written consent of the other
parties to this Agreement, which any such party may withhold in its absolute
discretion, provided, however, that Parent and Merger Sub may transfer or assign
their rights and obligations under this Agreement, in whole or from time to time
in part, to one or more of its Affiliates at any time; provided, further, that
such transfer or assignment shall not relieve Parent or Merger Sub of any of its
respective obligations hereunder.  Any purported assignment in violation of this
Section 5.4 shall be null and void.
 
5.5.          Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement, and any Legal Action or controversy arising out of or relating
hereto, shall be governed by, and construed in accordance with, the Laws of the
State of Delaware, without regard to choice or conflict of law principles
thereof.  Each of the parties to this Agreement irrevocably and unconditionally
submits to the personal jurisdiction of the Court of Chancery of the State of
Delaware (or, only if such court declines to accept jurisdiction over a
particular matter, then in the United States District Court for the District of
Delaware, or if jurisdiction is not then available in the United States District
Court for the District of Delaware (but only in such event), then in any
Delaware state court sitting in New Castle County) and any appellate court from
any of such courts (the “Chosen Courts”), (ii) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such Chosen Court, (iii) agrees that any Legal Actions arising in
connection with or relating to this Agreement or the transactions contemplated
hereby shall be brought, tried and determined only in the Chosen Courts, (iv)
waives any claim of improper venue or any claim that the Chosen Courts are an
inconvenient forum and (v) agrees that it will not bring any Legal Action
relating to this Agreement or the transactions contemplated hereby in any court
other than the Chosen Courts. Each party to this Agreement hereby irrevocably
and unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any Legal Action arising out of or
relating to this Agreement or the transactions contemplated hereby: (A) any
claim that such party is not personally subject to the jurisdiction of the
Chosen Courts as described herein for any reason; (B) that it or its property is
exempt or immune from jurisdiction of any such Chosen Court or from any legal
process commenced in such courts (whether through service of process, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise); and (C) that (x) the Legal Action in any such court is
brought in an inconvenient forum, (y) the venue of such Legal Action is improper
or (z) this Agreement, or the subject matter hereof, may not be enforced in or
by such Chosen Courts.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER DOCUMENTS AND AGREEMENTS
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE LEGAL ACTIONS OF PARENT, MERGER SUB, STOCKHOLDER OR THE COMPANY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR
THEREOF. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5.
 
7

--------------------------------------------------------------------------------

5.6.          Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts, as if the signatures to each counterpart were upon a
single instrument, and all such counterparts together shall be deemed an
original of this Agreement. Facsimile signatures or signatures received as a pdf
attachment to electronic mail shall be treated as original signatures for all
purposes of this Agreement. This Agreement shall become effective when, and only
when, each party hereto shall have received a counterpart signed by all of the
other parties hereto.
 
5.7.          Entire Agreement.  This Agreement (and any Schedules hereto)
contains all of the terms, conditions and representations and warranties agreed
to by the parties relating to the subject matter of this Agreement and supersede
all prior or contemporaneous agreements, negotiations, correspondence,
communications, undertakings, understandings, representations and warranties,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement.
 
5.8.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement, or the application of that provision to any
Person or any circumstance, is invalid or unenforceable, then (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.
 
8

--------------------------------------------------------------------------------

5.9.          Specific Performance.  The parties to this Agreement agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, and that money damages or other legal remedies would not be an
adequate remedy for any such non-performance or breach. It is accordingly agreed
that the parties to this Agreement shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Chosen
Courts, without proof of damages or otherwise, this being in addition to any
other remedy at law or in equity (including monetary damages), and the parties
to this Agreement hereby waive any requirement for the posting of any bond or
similar collateral in connection therewith. Each party hereto agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that or otherwise assert that (i) the other party
has an adequate remedy at law or (ii) an award of specific performance is not an
appropriate remedy for any reason at law or equity.
 
5.10.          No Presumption.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.
 
5.11.          Further Assurances.  Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Law to perform their respective obligations as expressly set
forth under this Agreement.
 
5.12.          Interpretation.  Each capitalized term that is used but not
otherwise defined herein shall have the meaning ascribed to such term in the
Merger Agreement.  Unless the express context otherwise requires:
 
(a)          the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
 
(b)          terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa;
 
(c)          references herein to a specific Section, Subsection, Recital or
Schedule shall refer, respectively, to Sections, Subsections, Recitals or
Schedules of this Agreement;
 
(d)          wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”;
 
(e)          references herein to any gender shall include each other gender;
 
9

--------------------------------------------------------------------------------

(f)          references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, that nothing contained in this Section 5.12 is intended to authorize
any assignment or transfer not otherwise permitted by this Agreement;
 
(g)          references herein to a Person in a particular capacity or
capacities shall exclude such Person in any other capacity;
 
(h)          with respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”;
 
(i)          the word “or” shall be disjunctive but not exclusive;
 
(j)          references herein to any Law shall be deemed to refer to such Law
as amended, modified, codified, reenacted, supplemented or superseded in whole
or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder;
 
(k)          references herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof;
 
(l)          the headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement;
 
(m)          with regard to all dates and time periods set forth or referred to
in this Agreement, time is of the essence;
 
(n)          if the last day for the giving of any notice or the performance of
any act required or permitted under this Agreement is a day that is not a
Business Day, then the time for the giving of such notice or the performance of
such action shall be extended to the next succeeding Business Day; and
 
(o)          references herein to “as of the date hereof,” “as of the date of
this Agreement” or words of similar import shall be deemed to mean “as of
immediately prior to the execution and delivery of this Agreement”.
 
5.13.          Capacity as Stockholder.  Stockholder signs this Agreement solely
in Stockholder’s capacity as a stockholder of the Company, and not in
Stockholder’s capacity as a director, officer or employee of the Company or any
of its Subsidiaries.  Nothing herein shall in any way restrict a director or
officer of the Company (including, for the avoidance of doubt, any director
nominated by Stockholder) in the exercise of his or her fiduciary duties as a
director or officer of the Company or prevent or be construed to create any
obligation on the part of any director or officer of the Company (including, for
the avoidance of doubt, any director nominated by Stockholder) from taking any
action in his or her capacity as such director or officer of the Company.
 
10

--------------------------------------------------------------------------------

5.14.          No Agreement Until Executed.  Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.
 
5.15.          Adjustments.  In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Subject Shares, the terms of this Agreement shall apply to the resulting
securities.


(Signature Page Follows)
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 
MITEL US HOLDINGS, INC.
 
 
 
        By:  /s/ Gregory Hiscock     Name: Gregory Hiscock     Title: Secretary
     
 
 
 
  SHELBY ACQUISITION CORPORATION               By:  /s/ Gregory Hiscock    
Name: Gregory Hiscock     Title: Secretary

 
[Signature Page to Tender Support Agreement]

--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By:  /s/ Allen Seto     Name: Allen Seto       Address:       c/o
ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile No.   
    Email:        


[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Bharath Oruganti     Name: Bharath Oruganti       Address:      
c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        

    
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Charles Kissner     Name: Charles Kissner       Address:      
c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        



[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Constance Skidmore     Name: Constance Skidmore       Address:  
    c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085  
Facsimile No.        Email:        

   
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ David Petts       Name: David Petts         Address:       c/o
ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile No.   
    Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Donald Joos      Name: Donald Joos        Address:       c/o
ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile No.   
    Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Eugena Corrales      Name: Eugena Corrales       Address:      
c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        



[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Josef Vejvoda      Name: Josef Vejvoda        Address:       c/o
ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile No.   
    Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Keith Jones     Name: Keith Jones       Address:       c/o
ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile No.   
    Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Kenneth Denman      Name: Kenneth Denman        Address:      
c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Marjorie Bowen      Name: Marjorie Bowen        Address:      
c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Mark Bregman          Name: Mark Bregman            Address:    
  c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        

       
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Michael Healy         Name: Michael Healy           Address:    
  c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085   Facsimile
No.        Email:        

 
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

 
STOCKHOLDER
 
 
 
        By: /s/ Shane Robison          Name: Shane Robison            Address:  
    c/o ShoreTel, Inc.960 Stewart Drive   Sunnyvale, California 94085  
Facsimile No.        Email:        

      
[Signature Page to Tender Support Agreement]


--------------------------------------------------------------------------------

Schedule A
Name of Stockholder
 
Number of Shares of Common Stock
Allen Seto
Bharath Oruganti
Charles Kissner
Constance Skidmore
David Petts
Donald Joos
Eugena Corrales
Josef Vejvoda
Keith Jones
Kenneth Denman
Marjorie Bowen
Mark Bregman
Michael Healy
Shane Robison
 
18,336
51,392
140,181
37,428
55,298
55,103
2,819
0
8,332
114,394
0
79,591
18,665
6,379
           

[Exhibit A to Tender Support Agreement]
 

--------------------------------------------------------------------------------